Citation Nr: 0004608	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period of 
January 13, 1995 to November 6, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period of November 7, 1996 to January 13, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
November 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in November 1998 for due process 
considerations and additional evidentiary development.  As 
shown more fully below, the Board is required to once again 
remand this matter in an effort to complete the veteran's 
application for benefits.  

The original claim on appeal sought an evaluation in excess 
of 10 percent for PTSD, which had been assigned by a rating 
decision in May 1995.  An August 1996 rating decision 
increased the evaluation to 30 percent, and a February 1999 
rating decision increased the evaluation to 50 percent, 
effective from January 1995.  Most recently, the veteran's 
PTSD was assigned a 100 percent schedular rating by a rating 
decision in June 1999, effective from January 1999.  The 
veteran has continued the appeal as to the period of January 
1995 to January 1999.

The Board also notes that since the veteran filed a notice of 
disagreement as to the initial rating assigned for his PTSD 
in March 1996, the evaluation for this service-connected 
disability must be evaluated back to the effective date of 
the original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further finds that it is precluded from 
applying new rating criteria prior to the effective date of 
the new criteria (the new rating criteria for PTSD now found 
in 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411 (1999) 
became effective November 7, 1996).  Consequently, the Board 
has separated the issue of entitlement to an earlier 
effective date for the grant of a 100 percent rating for PTSD 
into two issues for the purpose of this appeal.


REMAND

The most recent Department of Veterans Affairs (VA) 
outpatient records relating to the veteran's PTSD in the 
claims file are dated in January 1995, and the Board notes 
that in his notice of disagreement, dated in March 1996, the 
veteran indicates that he was continuing to go for group 
therapy at the VA medical center located in Lincoln, 
Nebraska, where he further indicated that he had been under 
the care of Dr. M.  In addition, in a subsequent letter from 
the veteran which was received by the regional office (RO) in 
May 1996, the veteran states that he continued to meet with 
his group on a weekly basis and with Dr. M. on a monthly 
basis.  Thus, it is clear that there are additional VA 
treatment records for the relevant time period which have not 
yet been associated with the claims folder, and the Board can 
not simply assume that these records are cumulative in nature 
or are not relevant to the issues on appeal.  The Board also 
recognizes the obligation of the VA in the event of 
incomplete applications for benefits under 38 U.S.C.A. § 5103 
(West 1991), and the obligation to obtain VA medical records 
that are deemed to be constructively of record in proceedings 
before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Consequently, in order to complete the application for 
benefits, the Board finds that VA is obligated to obtain any 
and all VA treatment records that are dated in and after 
January 1995. 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should conduct a reasonable 
search for VA outpatient treatment 
records dated since January 1995 in light 
of the discussion above.  If no records 
are obtained from this search, a 
memorandum should be prepared and 
associated with the claims file 
documenting all steps taken in an effort 
to locate the above-referenced records 
and why those efforts were reasonably 
calculated to obtain such records.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent for PTSD for the period of 
January 13, 1995 to November 6, 1996, 
based on the "old" rating criteria for 
this disability in effect prior to 
November 7, 1996, and the issue of 
entitlement to an evaluation in excess of 
50 percent for PTSD for the period of 
November 7, 1996 to January 13, 1999, 
based on the application of the more 
favorable of the "old" or "new" 
criteria for rating this disability in 
effect prior and subsequent to November 
7, 1996.  

4.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




